Citation Nr: 0123949	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran upon whose service the benefits at issue are 
based retired from active military service in September 1965, 
after serving more than 25 years.  The appellant is his 
widow.  

The appeal arises out of a November 1999 rating action 
entered by the aforementioned VA regional office (RO).  The 
appellant perfected her appeal with respect to that decision 
in September 2000.  At that time, the appellant requested a 
hearing before a member of the Board of Veterans' Appeals 
(Board), and in a letter to her dated in July 2001, she was 
advised that her requested hearing had been scheduled for the 
following month.  Without explanation, the appellant failed 
to report for that hearing, and since there has been no 
request to re-schedule it, the Board presumes that she 
desires a decision on her claim based on the evidence 
currently of record.  


REMAND

The evidence in this case shows that the veteran died in 
April 1999, while an in-patient at a private hospital.  His 
Certificate of Death reflects that the cause of death was 
primary central nervous system lymphoma, the onset of which 
had occurred approximately 10 months earlier.  At the time of 
his death, the veteran was service connected for malaria; old 
left leg post-phlebitis syndrome; lung histoplasmosis; left 
nasal bone fracture; and a shell fragment wound scar of the 
right frontal region forehead, each of which were evaluated 
as non-compensably disabling.  

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection for malignant tumors, even 
if not shown in service, may be presumed if it became 
manifest to a degree of 10 percent disabling during the first 
year after the veteran's separation from service.  
38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The appellant's essential contention is that an injury to the 
head that the veteran sustained in service during World War 
II ultimately caused him to develop his fatal illness.  With 
respect to this contention, the veteran's service medical 
records reflect that he was treated for a high explosive 
fragment laceration wound to the right temporal region in 
April 1944.  After a week, however, this was apparently 
considered healed, and the veteran was returned to duty.  
This is the only record of any treatment for a head injury 
shown in the veteran's medical records, but it is observed 
that when the veteran was examined in connection with his 
discharge from service at the end of World War II, in 1946, 
reference was made to a right forehead laceration wound the 
veteran sustained in April 1943.  No reference was made at 
that time to an April 1944 right sided headed wound, so it is 
unclear if the veteran actually suffered two separate 
injuries in approximately the same part of his body, or if 
the reference to an April 1943 wound was in fact a 
description of his April 1944 injury.  In any event, at the 
time of his 1946 examination, no abnormalities or defects 
were noted or attributed to any head wound, and after the 
veteran retired from service in 1965, he was awarded service 
connection for a shell fragment wound scar of the right 
frontal region forehead in a June 1966 rating action, which 
as mentioned above, was assigned a non-compensable disability 
evaluation.  

In support of her contention, the appellant provided 
statements from two of the veteran's former treating 
physicians.  The first, dated in April 1999, simply set forth 
that the veteran's "medical condition . . . may be related 
to his service in the U.S. military" without elaboration as 
to how this may have been the case.  The second statement, 
dated in July 2000, referred to the veteran having sustained 
two head injuries during World War II, one in April 1943, and 
one in April 1944, and that in this physician's medical 
opinion, "these two penetrating injuries to the head caused 
significant scarring and scar reaction which lead to the 
ultimate development of his primary lymphoma of the brain."  
This physician went on to state,  

This opinion is based on careful study of [the 
veteran's] medical records from World War II to the 
present and review of research linking previous 
head injury to the development of CNS lymphoma. 

Also associated with the claims file is an opinion from a VA 
physician.  This was obtained in August 2000, and reflects 
that after reviewing the claims file, the reviewing physician 
wrote that "viral or chemical exposure has been suspected 
for the development of lymphoma," but "[t]here is no 
suspicion of trauma to cause lymphoma in the medial 
literature.  Therefore, the history of head injury is not the 
cause of primary CNS lymphoma."  

Obviously, the record before the Board contains inconsistent 
medical opinions regarding the role played by the veteran's 
head injury in the onset of his lymphoma.  Further, the April 
1999 medical opinion provided by the veteran's treating 
physician was worded in such a way that it shed no light on 
the specific question on appeal before the Board.  Under 
these circumstances, it will be necessary to undertake 
additional development before a final determination in this 
case may be entered.  Specifically, the first treating 
physician should be asked to more precisely describe the 
relationship she apparently believes existed between the 
veteran's military service and his terminal illness, and 
what, if any, events, diseases or injuries the veteran 
experienced in service caused or materially contributed to 
his terminal illness.   

With respect to the private medical and VA opinions regarding 
the relationship, or lack of a relationship, between trauma 
and the onset of central nervous system lymphoma, it would 
appear to be unreasonable to require the VA physician to cite 
all the medical literature that fails to show that trauma is 
suspected to cause lymphoma, since that would essentially 
have him attempt to prove a negative.  Accordingly, it is 
more appropriate to request that the veteran's other former 
treating physician provide citations to, and appropriate 
excerpts from, the medical literature which he found to 
support his conclusion that linked the veteran's head trauma 
to the development of the veteran's CNS lymphoma.  It would 
also be useful if he were to set forth his basis for his 
conclusions regarding the number of type of head injuries the 
veteran sustained in World War II.  

This Remand will also give the RO an opportunity to consider 
the implications that the Veterans Claims Assistance Act of 
2000, (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), with implementing 
regulations published at 66 Fed. Reg. 45620, 45630-32 (August 
29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.  The VCAA was signed into law in November 
2000, and it redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  38 U.S.C.A. § 5107(a).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  (This should be 
determined in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.)

While the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the case is returned 
to the RO so that the following actions may be accomplished:

1.  After obtaining any appropriate authorization, 
the RO should write to William P. Grabenstein, MD 
1822 Memorial Drive, Nashville, TN 37043 and 
Deborah Robin, MD, Vanderbilt University Medial 
Center Nashville, TN 37232-2710 for additional 
information regarding their opinions concerning the 
cause of the veteran's death.  Specifically, Dr. 
Robin should be asked to explain her basis for 
concluding in her April 1999 statement that the 
veteran's medical condition in April 1999 may have 
been related to his service in the US military.  In 
particular, if she is of the view that any events, 
injuries, or diseases the veteran experienced in 
service were causally related to his terminal 
illness, she should be asked to identify them, and 
explain that relationship.  

Dr. Grabenstein should be asked to provide 
citations to, and appropriate excerpts from, the 
medical literature which he found to support his 
July 2000 conclusion that the veteran's World War 
II head trauma was linked to the development of the 
veteran's CNS lymphoma.  He also should be asked to 
set forth the basis for his conclusions regarding 
the number of type of head injuries the veteran 
sustained during World War II.  

2.  If, as a result of the foregoing development, 
it is found that the clarification of the opinion 
provided by the VA physician in this case in August 
2000 is warranted, that should be accomplished. 

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, have been fully 
carried out.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in light of 
the changes in the law, the RO should refer to any 
pertinent guidance that is provided by the 
Department, including, General Counsel precedent 
opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.

4.  Thereafter, the RO should enter its decision 
concerning the claim for service connection for the 
cause of the veteran's death.  If that decision 
remains adverse to the appellant, she and her 
representative should be provided a supplemental 
statement of the case, which must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent 
to the issue on appeal.  After a reasonable period 
of time in which to respond has been provided, the 
case should be returned to the Board for further 
review.  

Although no additional action by the appellant is necessary 
until she receives further notice, she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


